      Case 4:20-cv-00203 Document 14 Filed on 06/22/20 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


CHARLES ROBERT MASON,                     §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §                   CIVIL ACTION H-20-203
                                          §
AMC ENTERTAINMENT HOLDINGS, INC., et al., §
                                          §
     Defendants.                          §

                           CONDITIONAL ORDER OF DISMISSAL

       Having been advised that a settlement has been reached between plaintiff and defendants,

the Court dismisses this case without prejudice to reinstatement of plaintiff’s claims if any party

represents to the Court within sixty days from the date of this order that the settlement could not be

completely documented. The court retains jurisdiction over any settlement agreements.



       Signed at Houston, Texas on June 22, 2020.




                                               ________________________________________
                                                             Gray H. Miller
                                                    Senior United States District Judge
